UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7600


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JIMMIE DARION STANLEY, a/k/a Big Worm,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-01001-TLW-1)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmie Darion Stanley, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jimmie Darion Stanley seeks to appeal the extent of

the district court’s reduction of his sentence pursuant to the

Government’s Rule 35(b) motion.           Under 18 U.S.C. § 3742 (2006)

this court does not have “jurisdiction to review the extent of

the   district   court’s   downward   departure.”     United   States   v.

Hill, 70 F.3d 321, 324 (4th Cir. 1995).         Accordingly, we dismiss

the appeal for lack of jurisdiction.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid in the decisional process.

                                                               DISMISSED




                                      2